Title: To Thomas Jefferson from Thomas Lee Shippen, 1[4] September 1790
From: Shippen, Thomas Lee
To: Jefferson, Thomas



My dear Sir
Alexandria Sept. 15. [i.e., 14] 1790

The prayers of my friends in your boat prevailed and I arrived at this place in an hour after I left you without the occurrence of any adverse accident. I am with my uncle who would be very happy if Mr. Madison and yourself could make it convenient to pass through Alexandria. I hope one of the letters which I have the pleasure of forwarding to you may contain such intelligence from Mr. Fitzhugh as may induce you to change your rout. I pray you Sir to offer my most respectful compliments to Mr. Madison and to believe that I am among your most attached and faithful servants,

Th: Lee Shippen

